MacIntyre, J.
In this ease the evidence was not undisputed that a mob was threatening to lynch the defendant, nor were there other circumstances undisputed which showed that concerted action was being taken to do violence to the defendant, nor did the evidence show that an impartial jury could not be obtained in the county where the crime was committed; and upon a consideration of all the evidence, this court can not hold that the trial judge erred in refusing to grant the defendant a change in venue. Johns v. State, 47 Ga. App. 58 (169 S. E. 688); Geer v. State, 54 Ga. App. 216 (187 S. E. 601); Butler v. State, 56 Ga. App. 126 (192 S. E. 238); Smith v. State, 62 Ga. App. 498 (8 S. E. 2d, 797); Code, § 27-1201.

Judgment affirmed.


Broyles, G. J., and Gardner, J., concur.